Exhibit 10.4 Employee Award RESTRICTED STOCK UNITAWARD AGREEMENTUnder theCars.com Inc.Omnibus Incentive Compensation Plan This Award Agreement governs the grant of Restricted Stock Units (referred to herein as “Stock Units”) to the employee (the “Employee”) designated in the Notification of Grant Award dated coincident with this Award Agreement. The Stock Units are granted under, and are subject to, the Cars.com Inc. (the “Company”) Omnibus Incentive Compensation Plan, as amended (the “Plan”). Terms used herein that are defined in the Plan shall have the meaning ascribed to them in the Plan or, to the extent applicable, the Notification of Grant Award. If there is any inconsistency between this Award Agreement and the terms of the Plan, the Plan’s terms shall supersede and replace the conflicting terms herein. 1.Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the individual Notification of Grant Award governing the grant, and (iii) this Award Agreement, the Company has granted to the Employee the number of Stock Units set forth on the applicable Notification of Grant Award. Each vested Stock Unit shall entitle the Employee to receive from the Company one share of the Company’s common stock (“Common Stock”) upon the earliest of the Employee’s termination of employment (but only to the extent provided in Section 14), a Change in Control (but only to the extent provided in Section 13) or the Vesting Date, as defined below. The Employee shall not be entitled to receive any shares of Common Stock with respect to unvested Stock Units, and the Employee shall have no further rights with regard to a Stock Unit once the underlying share of Common Stock has been delivered with respect to that Stock Unit. 2.Vesting Schedule. Subject to the special vesting rules set forth in Sections 6, 13 and 14, the Stock Units shall vest in accordance with the Vesting Schedule specified in the Notification of Grant Award to the extent that the Employee is continuously employed by the Company or its Subsidiaries until the vesting date (“Vesting Date”) and has not terminated employment on or before such date. An Employee will not be treated as remaining in continuous employment if the Employee’s employer ceases to be a Subsidiary of the Company. 3.No Dividend Equivalents. No dividend equivalents shall be paid to the Employee with regard to the Stock Units. 4.Delivery of Shares. The Company shall deliver to the Employee a certificate or certificates, or at the election of the Company make an appropriate book-entry, for the number of shares of Common Stock equal to the number of vested Stock Units as soon as administratively practicable (but always by the 30th day) after the earliest of the Employee’s termination of employment (but only to the extent provided in Section 14), a Change in Control (but only to the extent provided in Section 13) or the Vesting Date. The Employee shall not be entitled to receive any shares of Common Stock with respect to unvested Stock Units, and the Employee shall have no further rights with regard to a Stock Unit once the underlying share of Common Stock has been delivered with respect to that Stock Unit. 1 Employee Award 5.Cancellation of Stock Units. (a)Termination of Employment. Subject to Sections 6, 13 and 14, all Stock Units granted to the Employee that have not vested as of the date of the Employee’s termination of employment shall automatically be cancelled upon the Employee’s termination of employment. Unvested Stock Units shall also be cancelled in connection with an event that results in the Employee’s employer ceasing to be a Subsidiary of the Company. (b)Forfeiture of Stock Units/Recovery of Common Stock. Pursuant to any recoupment policy the Company establishes, the Company may forfeit an Employee’s Stock Units or recover shares of Common Stock issued in connection with a Stock Unit. In addition, the Company may assert any other remedies that may be available to the Company, including, without limitation, those available under Section 304 of the Sarbanes-Oxley Act of 2002. 6.Death and Disability. In lieu of the Vesting Schedule set forth in the Notification of Grant Award, in the event that the Employee’s employment terminates on or prior to the Stock Unit Lapse Date by reason of death or permanent disability (as determined under the Company’s Long Term Disability Plan), the Employee (or in the case of the Employee’s death, the Employee’s estate or designated beneficiary) shall become vested in a number of Stock Units equal to the product of (i) the total number of Stock Units in which the Employee would have become vested upon the Stock Unit Lapse Date had the Employee’s employment not terminated, and (ii) a fraction, the numerator of which shall be the number of full calendar months between the Grant Date and the date that employment terminated, and the denominator of which shall be the number of full calendar months from the Grant Date to the Stock Unit Lapse Date; provided such number of Stock Units so vested shall be reduced by the number of Stock Units that had previously become vested. 7.Non-Assignability. Stock Units may not be transferred, assigned, pledged or hypothecated, whether by operation of law or otherwise, nor may the Stock Units be made subject to execution, attachment or similar process. 8.Rights as a Shareholder. The Employee shall have no rights as a shareholder by reason of the Stock Units. 9.Discretionary Plan; Employment. The Plan is discretionary in nature and may be suspended or terminated by the Company at any time. With respect to the Plan, (a) each grant of Stock Units is a one-time benefit which does not create any contractual or other right to receive future grants of Stock Units, or benefits in lieu of Stock Units; (b) all determinations with respect to any such future grants, including, but not limited to, the times when the Stock Units shall be granted, the number of Stock Units and the Vesting Dates, will be at the sole discretion of the Company; (c) the Employee’s participation in the Plan shall not create a right to further employment with the Employee’s employer and shall not interfere with the ability of the Employee’s employer to terminate the Employee’s employment relationship at any time with or without cause; (d) the Employee’s participation in the Plan is voluntary; (e) the Stock Units are not part of normal and expected compensation for purposes of calculating any severance, resignation, redundancy, end of service payment, bonuses, long-service awards, pension or 2 Employee Award retirement benefits, or similar payments; and (f) the future value of the Stock Units is unknown and cannot be predicted with certainty. 10.Effect of Plan and these Terms and Conditions. The Plan is hereby incorporated by reference into this Award Agreement, and this Award Agreement is subject in all respects to the provisions of the Plan, including without limitation the authority of the Committee in its sole discretion to adjust awards and to make interpretations and other determinations with respect to all matters relating to the applicable Notification of Grant Award, Award Agreements, the Plan and awards made pursuant thereto. This Award Agreement shall apply to the grant of Stock Units made to the Employee on the date hereof and shall not apply to any future grants of Stock Units made to the Employee. 11.Notices. Notices hereunder shall be in writing and if to the Company shall be addressed to the Secretary of the Company at iverside Plaza, Suite 1000, Chicago, Illinois 60606, and, if to the Employee, shall be addressed to the Employee at his or her address as it appears on the Company’s records. 12.Successors and Assigns. The applicable Notification of Grant Award and Award Agreement shall be binding upon and inure to the benefit of the successors and assigns of the Company and, to the extent provided in Section 6 hereof, to the estate or designated beneficiary of the Employee. 13.Change in Control Provisions.
